Citation Nr: 0948709	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-05 282	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, including a lumbosacral strain.    

2.  Entitlement to service connection for a skin disorder, 
diagnosed as prurigo nodularis. 

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and her daughter


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from January to April 1982 and 
from February to June 1991 and periods of reserve service, 
all prior to June 2003.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The Veteran and her daughter testified in support of these 
claims during a video conference hearing held before the 
undersigned in June 2007.  

The Board discusses the claims of entitlement to service 
connection for a skin disorder, diagnosed as prurigo 
nodularis, and hypertension in the REMAND section of this 
decision, below, and REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


FINDING OF FACT

A low back disability is not related to the Veteran's active 
service, including any period of active duty for training or 
inactive duty training.  


CONCLUSION OF LAW

A low back disability, including a lumbosacral strain, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act 
of 2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

In this case, VA provided the Veteran VCAA notice on her 
claim by letters dated in June 2004, August 2004, December 
2006, April 2009 and June 2009, the first two sent before 
initially deciding that claim in a rating decision dated 
November 2004.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of the notice letter, considered in conjunction 
with the content of other letters VA sent the Veteran in 
March 2006 and May 2008, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, VA told the Veteran what evidence was needed 
to substantiate the claim, what evidence the Veteran was 
responsible for obtaining and what evidence VA would 
undertake to obtain.

The Veteran substantiated her status as a veteran.  VA 
provided the Veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the Veteran's claim 
and the evidence it was responsible for securing.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The Veteran 
nonetheless received this notice.

While some of the notice was provided after the initial 
adjudication of the claim, the timing deficiency was cured by 
readjudication of the claim in supplemental statements of the 
case issued after the notice was sent.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA made reasonable efforts to identify relevant records to be 
obtained in support of the Veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the agency of 
original jurisdiction (AOJ) attempted, albeit unsuccessfully 
in some cases, to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to her 
claim, including service and post-service treatment records, 
service personnel records and her file from the Social 
Security Administration (SSA).  The AOJ also afforded the 
Veteran VA examinations in support of her claim, during which 
the same VA examiner addressed the etiology of the Veteran's 
low back disability.  

II.  Analysis

The issue before the Board is whether the Veteran is entitled 
to service connection for a low back disability.  She 
contends that she first injured her low back in August 1996, 
during a period of active duty for training or inactive duty 
training, when she was working as a mental health support 
technician and lifted a patient.  According to written 
statements she submitted in support of her claim and her 
hearing testimony, presented in August 2007, since the 
initial injury, she has had back problems.  Allegedly, these 
problems were aggravated following her 2000 automobile 
accident.    

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Active service includes any period of active duty, active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that the claimant served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

Post-service documents, including VA and private treatment 
records dated since 2000 and reports of VA examinations 
conducted in October 2004 and October 2009, confirm that the 
Veteran has a low back disability that has been variously 
diagnosed, including as lumbosacral strain.  The question is 
thus whether this disability is related to the Veteran's 
active service, including any period of ACDUTRA or INACDUTRA.  

Service treatment records show that in October 1991 and 
October 1992, the Veteran was involved in motor vehicle 
accidents.  Associated injuries, which a medical professional 
attributed to a lumbosacral strain, necessitated profiling 
and the use of a back brace.  The Veteran's latter profile 
expired in January 1993.  In October 1993, during a periodic 
examination, an examining medical professional noted back 
aches secondary to the accidents.  

In August 1996, she injured her back when lifting a patient 
on to a litter and then an aircraft.  A medical professional 
diagnosed a low back strain and placed the Veteran on 
profile.  The medical professional indicated that the injury 
occurred while the Veteran was on duty.  A line of duty 
determination was partially completed, but it was not 
reported whether the injury was found to be in the line of 
duty.  The profile expired the end of the next month and, 
according to a medical professional, by December 1996, the 
strain had resolved.  

During a periodic evaluation conducted in July 1999, the 
Veteran reported the 1991/1992 motor vehicle accidents and a 
1999 lumbar strain, but no back complaints and the examining 
medical professional noted no low back abnormalities.  

According to a January 2001 letter from Gregory A. Nelson, 
M.D., the Veteran was involved in a motor vehicle accident in 
November 1999.  Dr. Nelson allegedly treated the Veteran for 
associated injuries from December 1999 to May 2000.  

In September 2000, she was involved in another motor vehicle 
accident.  William M. King, D.O., attributed associated 
injuries to a lumbosacral strain and indicated that the 
Veteran would be able to return to work in three weeks.  
Since then, however, the Veteran has received occasional 
treatment for low back complaints. 

During treatment visits dated since 2000, the Veteran often 
related her back problems to the 2000 accident.  Multiple 
medical professionals have also addressed the etiology of the 
Veteran's low back problems.  During treatment visits dated 
in 2000 and 2001, Jennifer Chu, M.D., attributed EMG 
abnormalities to the 2000 accident.  

During a treatment visit dated in September 2000, William M. 
King, D.O., acknowledged the Veteran's 1992 and 1999 car 
accidents and noted that the injuries caused by those 
accidents had resolved without sequelae.  

During a treatment visit dated in July 2001, Mark D. Avart, 
D.O., acknowledged the Veteran's 1991 and 1992 car accidents 
and noted that the Veteran received treatment for injuries 
associated with these accidents and was discharged from 
treatment for such injuries before the 2000 accident 
occurred, causing new injuries.  

In October 2004, during a VA general medical examination, a 
VA examiner reviewed only a portion of the Veteran's service 
treatment record (the documents dated August 25, 1996 and 
plain films of the lumbosacral strain) and based on the 
contents of that portion of the records, found that the 
Veteran had low back pain secondary to chronic lumbosacral 
strain.   

In August 2009, the same examiner revised his diagnosis to 
mild multi-level degenerative joint disease.  He indicated 
that any low back residuals were not related to the Veteran's 
service, particularly the 1996 low back injury.  He explained 
that the Veteran did not suffer a meaningful low back injury 
during service, that when she mustered out in 1999, she had 
no low back disorder, low back pain or need for treatment, 
and that, after the 2000 injury, she began to complain of low 
back problems.  The examiner concluded that the in-service 
low back residuals resolved and were not found on 
examination. 

During the course of the current appeal the Veteran has 
reported that her current back symptoms began with injuries 
while on active duty or periods of ACDUTRA or INACDUTRA.  She 
is competent to report such a continuity of symptoms.  The 
contemporaneous record, however, shows that she reported that 
her symptoms had resolved after the in-service injuries, and 
that she reported chronic symptoms only after the 2000 
injury.  In addition, all medical opinions are to the effect 
that the current symptomatology is unrelated to the in-
service injuries.

The Veteran has not submitted a medical opinion refuting any 
of the unfavorable opinions noted above.  Even assuming the 
Veteran suffered back injuries during active duty, in 1991, 
and ACDUTRA or INACDUTA, in 1996, her claim still fails.  

The Veteran's recent reports of ongoing symptomatology since 
the in-service injuries are outweighed by the contemporaneous 
record and the medical opinions.  The preponderance of the 
evidence establishes that residuals of the in-service 
injuries resolved and that any current low back disability is 
related to the 2000 car accident, during which the Veteran 
was not serving on active duty, ACDUTRA or INACDUTRA.  

In light of the foregoing, the Board finds that a low back 
disability is not related to the Veteran's active service, 
including any period of ACDUTRA OR INACDUTRA.  Based on this 
finding, the Board concludes that a low back disability, 
including a lumbosacral strain, was not incurred in or 
aggravated by service.  Inasmuch as the evidence is not in 
relative equipoise in this case, the benefit-of-the-doubt 
rule is not for application.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for a low back disability, including a 
lumbosacral strain, is denied.  


REMAND

In its August 2007 REMAND, the Board explained that the 
Veteran either claimed that, or the record was unclear 
regarding whether, her then current skin disability and/or 
hypertension initially manifested during a period of ACDUTRA, 
including a 67-day tour in Saudi Arabia, or INACDUTRA.  Based 
on this fact, the Board instructed the AOJ to request the 
Veteran's personnel record in an effort to verify the 
Veteran's ACDUTRA and INACDUTRA assignments.  

Thereafter, the AOJ endeavored to comply with the Board's 
instructions in this regard, but did not exhaust all avenues 
available in an effort to do so.  Rather, it once contacted 
the National Personnel Records Center (NPRC) and asked 
personnel therefrom to verify any periods of ACDUTRA and 
INACDUTRA.  NPRC responded that it had no records at "Code 
13" for the Veteran and advised the AOJ to submit another 
request using a different code.  Instead the AOJ made the 
same exact request using "Code 13", to which NPRC again 
responded negatively. 

A Board REMAND imposes upon VA a concomitant duty to ensure 
compliance with the terms of the REMAND.  When the RO fails 
to comply with the Board's orders set forth therein, the 
Board must insure subsequent compliance by returning the 
claims file for completion of previously requested action.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Exhaust all avenues of development in 
an effort to verify the Veteran's periods 
of ACDUTRA and INACDUTRA, including in 
Saudi Arabia.  

2.  If unsuccessful, prepare and 
associate with the claims file a written 
memorandum to this effect, which outlines 
in detail all avenues of development 
pursued.  

3.  If any benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, provide the Veteran and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless she receives further notice.  She does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


